            Case 1:20-cv-11283-ADB Document 94 Filed 07/13/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,

               Plaintiffs,

       v.
                                                         Civil Action No. 1:20-cv-11283-ADB
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.                                  ORAL ARGUMENT SCHEDULED
IMMIGRATION AND CUSTOMS                                  JULY 14, 2020 3:00 PM
ENFORCEMENT; CHAD F. WOLF, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; and MATTHEW ALBENCE, in his
official capacity as Acting Director of U.S.
Immigration and Customs Enforcement,

               Defendants.


               NOTICE OF FILING OF DECLARATIONS IN SUPPORT OF
                    MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs hereby provide notice to the Court of the filing of declarations in support of

Plaintiffs’ motion for a preliminary injunction prohibiting Defendants from enforcing the policy

announced in U.S. Immigration and Customs Enforcement’s July 6, 2020 Directive (ECF No.

30). Plaintiffs file herewith the Supplemental Declaration of Alan M. Garber, the Declaration of

Ian A. Waitz, and declarations of students who have not been named to protect their anonymity.

       Plaintiffs will address the substance of these declarations in the forthcoming reply brief,

which is due by 12:00 p.m. on July 14, 2020 (ECF No. 25), but are filing them today to provide

the Court additional time to review the declarations and to allow Defendants sufficient time to



                                                  1
           Case 1:20-cv-11283-ADB Document 94 Filed 07/13/20 Page 2 of 2



respond. Plaintiffs contacted counsel for Defendants on July 12, 2020 to provide notice that

Plaintiffs would file these declarations today.



Dated: July 13, 2020                              Respectfully submitted,


                                                  /s/ Felicia H. Ellsworth
                                                  William F. Lee (BBO #291960)
                                                  Mark C. Fleming (BBO #639358)
                                                  Felicia H. Ellsworth (BBO #665358)
                                                  Michelle Liszt Sandals (BBO #690642)
                                                  WILMER CUTLER PICKERING
                                                     HALE AND DORR LLP
                                                  60 State Street
                                                  Boston, MA 02109
                                                  Telephone: (617) 526-6000
                                                  E-mail: felicia.ellsworth@wilmerhale.com

                                                  Seth P. Waxman (pro hac vice)
                                                  Paul R.Q. Wolfson (pro hac vice)
                                                  Ari Holtzblatt (pro hac vice)
                                                  Alex Hemmer (pro hac vice)
                                                  WILMER CUTLER PICKERING
                                                    HALE AND DORR LLP
                                                  1875 Pennsylvania Avenue, N.W.
                                                  Washington, D.C. 20006
                                                  Telephone: (202) 663-6000

                                                  Attorneys for Plaintiffs




                                                  2
